DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgments are made that this application claims the priority to the following:

    PNG
    media_image1.png
    182
    324
    media_image1.png
    Greyscale
.
Information Disclosure Statement
The information disclosure statements (IDS), dated 10/28/2021, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Response to Restriction/Election of Species
Applicant’s response to election of species, filed 10/28/2021, and the election of following species are acknowledged:

    PNG
    media_image2.png
    86
    449
    media_image2.png
    Greyscale
.
The above compound is also known as linagliptin or B 1356 in the art. 
Claims 1-8 and 10-27 read applicants elected species. 

The claims 1-8 and 10-27 are examined on merits in this office action. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
I. Claims 1-8 and 10-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mikhail (Expert Opinion on Investigational Drugs, 2008, 17(6), 845-853) in view of Huettner et al (Diabetes, Jun 2007 Supplement 1, Vol.56, pA 156-A 156. 1/4p).     
For claim 1:
Mikhail teaches incretin mimetics and dipeptidyl peptidase 4 inhibitors in clinical trials for the treatment of type 2 diabetes. Based on the available data, the use of exenatide or DPP-4 inhibitors may be considered in the following conditions:
Obese patients with type 2 diabetes uncontrolled with oral agents who do not like to start insulin due to weight gain and/or fear of hypoglycemia;
Obese patients with type 2 diabetes having severe postprandial hyperglycemia as main cause of uncontrolled diabetes;
Mikhail further teaches that DPP-4 inhibitors can be used as monotherapy in the following situations:

Patients who are not willing to take a SU because of concerns about hypoglycemia and/or weight gain.
[The above is found in the abstract; section 4 in pages 847-849; and section 7 in pages 849-851].
However, Mikhail is silent on applicants elected species, which is 1-[(4-methyl-quinazolin-2-yl)methyl]-3-methyl-7-(2- butyn-1-yl)-8-(3-(R)-amino-piperidin- 1-yl)-xanthine, which is also known as linagliptin or BI 1356 in the art. 
The above deficiency is cured by Huettner et al. 
Huettner et al teach BI 1356 (aka linagliptin, applicants elected species), a xanthine analogue which exhibits a high potency for DPP IV inhibition, increases the half-life of circulating incretin hormones, and improves glucose homeostasis in preclinical studies. 
Therefore, based on the above, the combination of prior art reads applicants claim 1, and a skilled person in the art would be motivated to use linagliptin in the teachings of Mikhail, because of its advantages as evidenced from Huettner et al and arrive at applicants claim 1 with a reasonable expectation of success. 
For claims 2 and 3:
Mikhail teaches incretin mimetics and dipeptidyl peptidase 4 inhibitors in clinical trials for the treatment of type 2 diabetes, wherein patients who cannot take metformin due to adverse effects or renal insufficiency, and also teach reduced dose of metformin. [See abstract and Conclusion in page 851; see section 4.2.1 for reduce dose of metformin].
For claims 4 and 5:
Mikhail teaches treating type 2 diabetics, which is a metabolic disease, Mikhail further teach that patients who cannot take metformin due to adverse effects or renal insufficiency [see Conclusion in page 851].
For claims 6 and 8:
Huettner et al teach BI 1356 (aka linagliptin, applicants elected species), a xanthine analogue, which is a DPP IV inhibitor. [See abstract].
For claim 10:
Mikhail teaches treating type 2 diabetics by administering DDP IV inhibitor, wherein the contraindication is renal insufficiency [see abstract and Conclusion in page 851], whereas Huettner et al teach BI 1356 (applicants elected species). Prior art explicitly teach the ‘same dose as for a patient with normal renal function’, but this limitation is interpreted as ‘the property of the compound’ and is expected. 
For claims 11-16:
Though this property is inherent property of the compound, but Huettner et al teach for this compound, the renal excretion is low and does not constitute the main pathway for elimination of BI 1356 [see abstract]. Prior art teaches the same compound and the excretion is expected to be the same. 
For claim 17:
Prior art teaches the same compound and the property of the metabolite is expected to be the same. 
For claim 18:
Mikhail teaches that the DDP IV inhibitors are suitable for patients who cannot take metformin due to adverse effects or renal insufficiency, and moderate renal function [see abstract and Conclusion in page 851; Table 1]. The adverse effects can be interpreted as mild, and moreover Mikhail also teaches metformin + DPP IV for treating type 2 diabetics [see section 4.2.1].
For claims 19-22:
Mikhail also teaches combinational therapy, where DPP IV is combined with sulfonylurea [see section 4.2.2], pioglitazone [see section 4.2.3], thiozolidinediones [see section 4.3.3].
For claim 23:
Mikhail teaches DDP IV inhibitors are suitable for patients having or feat of hypoglycemia [see Conclusion in page 851], and one of the symptoms of hypoglycemia is nausea. 
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, applicants individual components and their properties, were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed method with a reasonable expectation of success. The motivation to combine the art can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07.
II. Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mikhail (Expert Opinion on Investigational Drugs, 2008, 17(6), 845-853) in view of Huettner et al (Diabetes, Jun 2007 Supplement 1, Vol.56, pA 156-A 156. 1/4p).     
For claims 24-27:
Mikhail teaches incretin mimetics and dipeptidyl peptidase 4 inhibitors in clinical trials for the treatment of type 2 diabetes. Based on the available data, the use of exenatide or DPP-4 inhibitors may be considered in the following conditions:
Obese patients with type 2 diabetes uncontrolled with oral agents who do not like to start insulin due to weight gain and/or fear of hypoglycemia;
Obese patients with type 2 diabetes having severe postprandial hyperglycemia as main cause of uncontrolled diabetes;
Mikhail further teaches that DPP-4 inhibitors can be used as monotherapy in the following situations:
Patients who cannot take metformin due to adverse effects or renal insufficiency. In the latter condition, sitagliptin should be used as safety data regarding the use of vildagliptin in renal insufficiency is not yet available; and 
Patients who are not willing to take a SU because of concerns about hypoglycemia and/or weight gain.
[The above is found in the abstract; section 4 in pages 847-849; and section 7 in pages 849-851].
However, Mikhail is silent on applicants elected species, which is 1-[(4-methyl-quinazolin-2-yl)methyl]-3-methyl-7-(2- butyn-1-yl)-8-(3-(R)-amino-piperidin- 1-yl)-xanthine, 
The above deficiency is cured by Huettner et al. 
Huettner et al teach BI 1356 (aka linagliptin, applicants elected species), a xanthine analogue which exhibits a high potency for DPP IV inhibition, increases the half-life of circulating incretin hormones, and improves glucose homeostasis in preclinical studies. 
Huettner et al teach the renal excretion is low for DPP IV inhibitor and does not constitute the main pathway for elimination of BI 1356 [see abstract]. Regardless, the prior art teaches the same compound and the excretion is expected to be the same. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of the references, and a skilled person in the art would be motivated to use linagliptin (applicants elected species) in the teachings of Mikhail, because of its advantages as evidenced from Huettner et al and arrive at applicants method with a reasonable expectation of success. 
Nonstatutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-8 and 10-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of US 8,853,156 B2, US 9,486,526 B2 and US 10,034,877 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons: 
The subject matter claimed in the instant application is fully disclosed and covered in the cited US patents and since the patent and the application are claiming common subject matter, see below.
Both the claims instant application and claims of US 8,853,156 B2 are drawn to a method of treating metabolic diseases, where metformin is inappropriate or contraindicated, by administering a DPP IV inhibitor. The difference is in the scope in the independent claim(s), but all these limitations are present in dependent claims of instant application, such as contraindications or side effects of the medication. 
Both the claims instant application and claims of US 9,486,526 B2 are drawn to a method of treating metabolic diseases, such as type 2 diabetes etc., where metformin is inappropriate or contraindicated, by administering a DPP IV inhibitor. The difference is in the scope in the independent claim(s) of US patent are limited the recited compound and dose amounts of drug, whereas independent claim(s) of instant applicants are broad in nature, such as DPP IV inhibitors. But this compound is listed in the dependent claims of instant application and amounts are defined in the specification. 
Both the claims instant application and claims of US 10,034,877 B2 are drawn to a method of treating metabolic diseases, where metformin is inappropriate or contraindicated, by administering a DPP IV inhibitor. The difference is in the scope in the independent claim(s) of US patent are limited the recited compound, dose amounts of drug and list of contraindications, whereas independent claim(s) of instant applicants are broad in nature, such as DPP IV inhibitors, and this compound and contraindications are listed in the dependent claims of instant application, amounts are defined in the specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658